Bell, Presiding Judge.
This appeal is from a judgment of the Juvenile Court of Fulton County finding a minor to be in a state of delinquency and placing him on probation. The petition for delinquency was based on the minor being an accessory after the fact to the theft of an automobile. The car was stolen on November 29, 1968, and this minor and another were apprehended in the vehicle after a gunfire chase by the police on December 1, 1968. The record shows that the other person in the stolen vehicle had admitted guilt of the theft prior to the hearing accorded this minor. The contention is that the evidence did not authorize the judgment. The transcript shows that the minor orally admitted to investigating officers that he had been in possession of the car and had driven it while knowing that it was stolen. These admissions, if corroborated, are sufficient to authorize the finding of delinquency. See Brooks v. State, 98 Ga. App. 13 (104 SE2d 620); Licette v. State, 75 Ga. 253; Cobb v. State, 76 Ga. 664; Moore v. State, 94 Ga. App. 210 (94 SE2d 80). Admissions or confessions may be corroborated by proof of the corpus delicti. Here, there was ample proof of the corpus delicti. See Seymour v. State, 210 Ga. 571 (7) (81 SE2d 808); Davis v. State, 211 Ga. 76 (84 SE2d 46).
The transcript reveals that the juvenile court judge, before accepting the admission in evidence, was meticulous in assuring himself that the minor had been fully and carefully warned of his constitutional rights before making them. The sufficiency of the warnings is not disputed, so the principles stated in In re Gault, 387 U. S. 1 (87 SC 1428, 18 LE2d 527), and in Freeman v. Wilcox, 119 Ga. App. 325 (167 SE2d 163) are not in issue in this case.

Judgment affirmed.


Eberhardt and Deen, JJ., concur.

J. Ben. Shapiro, Jr., for appellant.
Harold Sheats, Martin H. Peabody, R. Neal Batson, for appellee.